Appleton, C. J.
A mortgage is the conveyance of real or personal estate for the security of a'debt by way of pledge, and to become void upon its payment.
The contract under 'seal between the plaintiff and David Pingree, dated July 24, 1861, was not nor was it intended to be a mortgage. By its terms, certain lumber, logs and timber, were conveyed by the plaintiff to said Pingree as security for the plaintiff’s indebtedness to him. If the plaintiff should pay the various claims set forth in the contract according to its terms, Pingree was to "transfer the aforesaid . timber, logs and lumber, and whatever proceeds thereof he *389may hereafter receive, to said Goddard discharged of all his, said Pingree’s, claims thereon.” If the debt was not paid as stipulated, Pingree had the right to "sell and dispose of so mnch of said lumber, logs and timber as shall pay and reimburse him * * * * and his costs in making said sale,” &c. When paid by a sale of a portion of the logs, Pingree was to "transfer to said Goddard all said timber, logs and lumber, which may remain undisposed of, free from all claims to be made by him.” There are other stipulations not material to be considered.
The title to the timber, logs and lumber, was to remain in Pingree until he should "transfer” the same to the plaintiff. The estate was not to revest in the plaintiff upon payment by him of the sums due. It was to be transferred to him. The conveyance was not to be void upon payment of the sum due, which is one of the essential elements of a mortgage.
The remedy for the plaintiff is upon the contract, and upon that, if violated, the law will give him ample indemnity. Plaintiff nonsuit.
Kent, Dickerson, Barrows and Daneorth, JJ., concurred.